

116 HR 5340 IH: Hazel M. Johnson Congressional Gold Medal Act
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5340IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Rush introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award posthumously a Congressional Gold Medal to Hazel M. Johnson, in recognition of her
			 achievements and contributions to the environmental justice movement.
	
 1.Short titleThis Act may be cited as the Hazel M. Johnson Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)Hazel Johnson fought for environmental justice in Chicago beginning in the 1970s and continuing through the rest of her life.
 (2)When Johnson discovered that the South Side of Chicago had the highest cancer rate of any area in Chicago, she was inspired to investigate the cancer rates, foul odors, and number of children with respiratory illnesses in her own neighborhood, the community of Altgeld Gardens on the South Side of Chicago.
 (3)She discovered her community, Altgeld Gardens, which is a public housing project, was built on a landfill surrounded by toxicity, which polluted the air, water, and land.
 (4)Additionally, the Altgeld Gardens homes had asbestos and elevated lead levels. (5)This discovery inspired Johnson to create the People for Community Recovery, an organization which fights for a safer environment.
 (6)Johnson and the People for Community Recovery fought to educate and empower the residents of Altgeld Gardens, including providing workshops and trainings, conducting health surveys, rallying residents to protest contamination, and working with youth in the community.
 (7)The People for Community Recovery put pressure on the Chicago Housing Authority to remove asbestos from Altgeld Gardens.
 (8)Johnson’s fight for clean water led to the installation of water and sewer lines by city health officials in the far South Side neighborhood of Maryland Manor, where the existing well water was contaminated with cyanide and other toxins.
 (9)Johnson used her vigilance and activism to give low-income minority communities a voice and a stake in the environmental justice fight by bringing the conversation to personal, immediate, and urgent concerns which directly impact communities inhabited by people of color.
 (10)Johnson also strove to hold both businesses and the government responsible for how their actions impact the environment.
 (11)Johnson was given the 1992 President’s Environment and Conservation Challenge Award in recognition of her environmental justice work.
 (12)Notably, Johnson was instrumental in pressuring President Bill Clinton to sign the Environmental Justice Executive Order, which holds the Federal Government accountable for urban communities exposed to pollution.
 (13)In 2004, sociologist David Naguib Pellow credited Johnson and the People for Community Recovery with putting the South Side of Chicago on the radar screen for activists and policy makers around the United States who are concerned about environmental racism.
 (14)On January 12, 2011, the Illinois General Assembly, by way of a House Joint Resolution, designated the portion of 130th Street from the Bishop Ford Freeway to State Street in Chicago as the Hazel Johnson EJ Way. (15)Johnson was a visionary, who was able to foresee the impacts of failing to address environmental and social justice conditions.
 (16)Johnson’s work earned her the title of mother of the environmental justice movement. 3.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration to Hazel M. Johnson, in recognition of her achievements and contributions to the environmental justice movement.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)National Museum of African American History and Culture
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the National Museum of African American History and Culture of the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the gold medal received under paragraph (1) should be made available for display elsewhere, particularly at other appropriate locations associated with Hazel M. Johnson.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			